Citation Nr: 1044026	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  07-00 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease, left knee, with medial meniscus tear 
and suprapatellar joint effusion. 

2.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease, right knee, with medial meniscus tear 
and suprapatellar joint effusion.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to May 
1983. 

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a September 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran testified before a Decision Review Officer (DRO) in 
May 2007.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010);  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The Board finds that additional development is 
necessary to satisfy VA's obligations under VCAA.

The United States Court of Appeals for Veterans Claims has held 
that when a Veteran alleges that his service-connected disability 
has worsened since the last examination, a new examination may be 
required to evaluate the current degree of impairment, 
particularly if there is no additional medical evidence which 
addresses the level of impairment of the disability since the 
previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that the Veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity). 

Similarly, VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has increased 
since the most recent rating examination, an additional 
examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) 
(while the Board is not required to direct a new examination 
simply because of the passage of time, a new examination is 
appropriate when the claimant asserts that the disability in 
question has undergone an increase in severity since the time of 
the last examination).

In this case, the Veteran was afforded VA examinations in July 
2005 and May 2007 for his service-connected right and left knees.  
The Veteran, through his service representative, indicated in a 
September 2010 Informal Hearing Presentation that his knee 
disorders had worsened.  Specifically, he stated that at his most 
recent 2007 VA examination his disorders seemed to be improving 
because he was on medication and had been receiving steroid 
injections to both of his knees.  The Veteran now asserts that 
his disabilities have worsened to the point that he should be 
wheelchair-bound and he is in constant pain. 

The Board acknowledges that the Veteran previously testified at 
his May 2007 DRO hearing that he would sometimes use a wheelchair 
at work and that his knees were not in pain all the time.  The 
May 2007 VA examination was requested by the DRO to better 
address the level of severity of the Veteran's bilateral knee 
disability.    However, the Veteran now asserts that he is in 
pain all of the time and he should essentially be wheelchair-
bound.  

Further, although VA treatment records are of record, they do not 
contain sufficient information to rate the Veteran's claims at 
this time.  As the Veteran has unequivocally claimed that his 
disabilities have worsened since the last VA examination, and 
given the lack of other evidence with which to rate the Veteran 
for his disabilities, the Board finds that a VA examination must 
be afforded.

Further, the Board observes that the Veteran receives treatment 
through the Orlando Outpatient Clinic (OPC).  The most recent 
treatment records contained in the claims file are dated in March 
2007.  While on remand, any treatment records from such facility 
dated from March 2007 to the present should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA outpatient treatment records 
from the Orlando OPC beginning in March 
2007.  Any negative search result should 
be noted in the record. 

2.  Thereafter, schedule the Veteran for an 
examination to determine the current nature 
and extent of his right and left knee 
disabilities.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  The 
examiner should obtain a detailed clinical 
history from the Veteran.  All pertinent 
pathology found on examination should be 
noted in the report of the evaluation.  Any 
testing deemed necessary should be 
performed, including X-rays and appropriate 
range of motion studies.  The range of 
motion of the Veteran's bilateral knee 
disability should be set forth in degrees.  

The examiner should further comment as to 
whether there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement, and whether there is likely to be 
additional range of motion loss due to any of 
the following should be addressed: (1) pain 
on use, including during flare- ups; (2) 
weakened movement; (3) excess fatigability; 
or (4) incoordination.  The examiner is asked 
to describe whether pain significantly limits 
functional ability during flare-ups.  All 
limitation of function must be identified.  
If there is no pain, no limitation of motion 
and/or no limitation of function, such facts 
must be noted in the report.

The examiner should additionally address 
whether the Veteran has recurrent subluxation 
or lateral instability of the knees.  If so, 
the VA examiner is directed to offer an 
opinion on whether the instability is slight, 
moderate, or severe in nature.  The examiner 
should indicate if the Veteran suffers from 
ankylosis of either knee.

The examiner should also comment on whether 
the Veteran's service connected left and/or 
right knee disabilities have resulted in 
the loss of use of one or both lower 
extremities.  If loss of use of either 
lower extremity is found, the examiner 
should comment on the extent to which 
assistive devices are required.

3.  Upon completion of the above, 
readjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  Consideration should be given as to 
whether referral for an extraschedular 
rating is warranted.  An appropriate period 
of time should be allowed for response by 
the Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


